                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBERT HOSKINS,                                  )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 15-CV-280-SMY-RJD
                                                  )
 DUSTIN BOWLES, MAJOR ADAMS, G.                   )
 JAMES, SCOTT A. HILL, and MARK L.                )
 HARTMAN,                                         )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

                                           Background

       Plaintiff Robert Hoskins filed this action pursuant to 28 U.S.C. § 1983, claiming that while

he was incarcerated at Pinckneyville Correctional Center in June 2014, Defendants Adams and

James beat him while he was handcuffed. He further claimed that when he complained about the

beating by filing an emergency grievance, Defendants Bowles, Hill, and Hartman retaliated against

him by issuing a false disciplinary ticket which resulted in punitive segregation.

       A jury trial was held on July 9 and July 11, 2018, and the jury returned a verdict in favor

of Defendants Adams and James Plaintiff’s excessive force claim and in favor of Defendants

Bowles, Hartman, and Hill on the retaliation claim. Judgment was entered on July 11, 2018.

       This matter is now before the Court for consideration of Plaintiff’s Motion to Set Aside the

Verdict and for a New Trial (Doc. 166) to which Defendants responded (Doc. 170). For the

following reasons, the Motion is DENIED.




                                            Page 1 of 3
                                         Legal Standard

       Under Rule 59(a), the Court has discretion to grant a new trial where the jury’s verdict is

against the manifest weight of the evidence or when a new trial is necessary to prevent a

miscarriage of justice. Romero v. Cincinnati, Inc., 171 F.3d 1091, 1096 (7th Cir.1999). A party

will not be granted a new trial where the jury verdict has reasonable support in the record. Carter

v. Chicago Police Officers, 165 F.3d 1071, 1079 (7th Cir.1998). To satisfy the “manifest weight

of the evidence” standard, a party must show that no rational jury could have entered judgment

against him. King v. Harrington, 447 F.3d 531, 534 (7th Cir.2006).

                                           Discussion

       Plaintiff argues he was denied a fair trial because Defendants used three “non-docketed”

exhibits that should not have been admitted into evidence.        Plaintiff does not identify the

documents by exhibit number. However, it appears that he is referring to Defendants’ Exhibit 9

and Plaintiff’s Exhibit 4 (it is unclear what third exhibit Plaintiff is referring to). Plaintiff’s

argument has no merit.

       Defendants did not move to admit any exhibits during the trial – all exhibits admitted and

published to the jury were submitted by Plaintiff himself. Defendants’ Exhibit 9 was Plaintiff’s

deposition transcript that was used during trial solely to impeach Plaintiff’s testimony about how

he submitted a grievance. Defendants’ Exhibit 9 was not published to the jury nor was it admitted

into evidence.

       Plaintiff has presented no viable argument why he should be granted a new trial or why the

judgment should be amended or altered under Rule 59(e). Accordingly, Plaintiff’s Motion to Set

Aside the Verdict and for a New Trial is DENIED (Doc. 166).




                                           Page 2 of 3
IT IS SO ORDERED.

DATED: March 28, 2019


                                 STACI M. YANDLE
                                 United States District Judge




                        Page 3 of 3
